KING, J., Dissenting.
I respectfully dissent.
I would conclude based on the plain language of Civil Code section 1953, subdivision (a)(5) that the “release and waiver” provision of section 29 of the *949residential lease is “void as contrary to public policy.” The statute states: “(a) Any provision of a lease or rental agreement of a dwelling by which the lessee agrees to modify or waive any of the following rights shall be void as contrary to public policy: [][]... [f] (5) His right to have the landlord exercise a duty of care to prevent personal injury or personal property damage where that duty is imposed by law.” (Civ. Code, § 1953, subd. (a)(5), italics added.)
“Under settled canons of statutory construction, in construing a statute we ascertain the Legislature’s intent in order to effectuate the law’s purpose. [Citation.] We must look to the statute’s words and give them ‘their usual and ordinary meaning.’ [Citation.] ‘The statute’s plain meaning controls the court’s interpretation unless its words are ambiguous.’ [Citations.]” (Imperial Merchant Services, Inc. v. Hunt (2009) 47 Cal.4th 381, 387-388 [97 Cal.Rptr.3d 464, 212 P.3d 736].) “ ‘In construing a statute, our first task is to look to the language of the statute itself. [Citation.] When the language is clear and there is no uncertainty as to the legislative intent, we look no further and simply enforce the statute according to its terms. . . .’ ” (Phelps v. Stostad (1997) 16 Cal.4th 23, 32 [65 Cal.Rptr.2d 360, 939 P.2d 760].) By contrast, “[i]f the statutory language permits more than one reasonable interpretation, courts may consider other aids, such as the statute’s purpose, legislative history, and public policy.” (Coalition of Concerned Communities, Inc. v. City of Los Angeles (2004) 34 Cal.4th 733, 737 [21 Cal.Rptr.3d 676, 101 P.3d 563].)
The language of the statute is clear and there is no uncertainty concerning the Legislature’s intent. It is evident from the plain language of the statute that the Legislature intended to declare and did declare as “void as contrary to public policy” any provision in a residential lease by which the lessee agrees to waive his right to have the landlord exercise a duty of care to prevent personal injury or property damage to the tenant, where the landlord’s duty is imposed by law. (Civ. Code, § 1953, subd. (a)(5).) And, as the majority acknowledges, a landlord has a “duty imposed by law” to exercise reasonable care in managing its properties to prevent personal injuries or property damage to its tenants. (Civ. Code, § 1714; Frances T. v. Village Green Owners Ass'n (1986) 42 Cal.3d 490, 499 [229 Cal.Rptr. 456, 723 P.2d 573] [landlords have “a duty to exercise due care for the residents’ safety in those areas under their control”].) Nothing in the statute supports the notion that the Legislature intended to exempt from the scope of the statute a landlord’s duty to exercise reasonable care in maintaining “amenities,” such as workout facilities or other “noncore functions,” for its tenants.
*950After acknowledging that a landlord owes a duty of care to its tenants, the majority states: “However, we do conclude that a landlord’s duty to maintain amenities does not necessarily trigger the application of Civil Code section 1953 or the rule of Henrioulle and Tunkl[1] and, in fact, does not do so in this case.” (Maj. opn., ante, at pp. 945-946.) In reaching this conclusion, the majority reads into the statute an exemption for a landlord’s maintenance of “amenities” or other “noncore functions” that is simply not present in the language of the statute. This violates the basic tenet of statutory construction. “In construing this, or any, statute, our office is simply to ascertain and declare what the statute contains, not to change its scope by reading into it language it does not contain or by reading out of it language it does. We may not rewrite the statute to conform to an assumed intention that does not appear in its language.” (Vasquez v. State of California (2008) 45 Cal.4th 243, 253 [85 Cal.Rptr.3d 466, 195 P.3d 1049].)
The majority also identifies the issue as whether public policy prohibits exculpatory clauses for amenities or noncore functions in residential leases. This is not the issue. The issue is whether the statute prohibits such exculpatory clauses in residential leases. Public policy has nothing to do with the construction of a statute when the statute is clear on its face. (Coalition of Concerned Communities, Inc. v. City of Los Angeles, supra, 34 Cal.4th at p. 737 [the court looks to public policy only when the statute is subject to more than one reasonable interpretation].) And to the extent we are concerned with public policy, “aside from constitutional policy, the Legislature, and not the courts, is vested with the responsibility to declare the public policy of the state.” (Green v. Ralee Engineering Co. (1998) 19 Cal.4th 66, 71-72 [78 Cal.Rptr.2d 16, 960 P.2d 1046] [administrative regulations may be the source of public policy where statutorily authorized regulations are “ ‘tethered. to’ statutory provisions”].) Civil Code section 1953 plainly sets forth the public policy of this state, and that policy is that any clause in a residential lease which purports to relieve a landlord of its legal duty to exercise reasonable care to prevent personal injury or property damage to its tenants is void. It is not for the court to make its own exception based on its notion of what the policy should be. “When the Legislature has spoken, the court is not free to substitute its judgment as to the better policy.” (City and County of San Francisco v. Sweet (1995) 12 Cal.4th 105, 121 [48 Cal.Rptr.2d 42, 906 P.2d 1196].) When the legislative intent is clear from the plain meaning of the words we are to follow it, “ ‘ “ ‘whatever [we] may [think] of the wisdom, *951expediency, or policy of the act.’ ” ’ ” (California Teachers Ass'n v. Governing Bd. of Rialto Unified School Dist. (1997) 14 Cal.4th 627, 632 [59 Cal.Rptr.2d 671, 927 P.2d 1175].)
Furthermore, the majority, in discussing its interpretation of the legislative intent underlying the statute, states: “Civil Code section 1953 is designed to protect a tenant’s basic, essential need for shelter.” (Maj. opn., ante, at p. 948.) And at another point, the majority indicates, “[w]e conclude that where a landlord chooses to enhance its offering by providing an onsite health club or exercise facility that goes well beyond bare habitability” (maj. opn., ante, at p. 948), the landlord should be able to exculpate itself from liability by way of a release and waiver provision.
It is clear that the Legislature did not have this in mind when it enacted Civil Code section 1953 in 1975. As acknowledged in the enrolled bill memorandum dated August 19, 1975, already in force at time of the passage of Senate Bill No. 314 (1975-1976 Reg. Sess.), was Civil Code section 1942.1, which provides that any waiver of rights by a lessee dealing with habitability was void as a matter of public policy. Thus, if the Legislature merely intended to protect the “essential need for shelter,” or “bare habitability” there would have been no need for Civil Code section 1953. Instead, it is evident the Legislature intended Civil Code section 1953 to have a more expansive applicability. As stated in the enrolled bill memorandum: “In view of the superior position of the landlord in most residential leases and rental agreements, statutes prohibiting ... the waiver of the landlord’s liability for negligence are long overdue.” (Cal. Dept, of Real Estate, Enrolled Bill Rep. on Sen. Bill No. 314 (1975-1976 Reg. Sess.) Aug. 19, 1975, p. 4.) “The bill would help prevent the unknowing signing away of valuable rights by a tenant who may not fully understand a lease or rental agreement.” (Cal. Dept, of Housing and Community Development, Enrolled Bill Rep. on Sen. Bill No. 314, supra, Aug. 19, 1975, p. 1.)
Lastly, the majority concludes that the use of an exercise facility is a nonessential matter of personal enjoyment and that a landlord, “where [he or she] chooses to enhance its offering by providing an onsite health club” (maj. opn., ante, at p. 948), should be able to avail itself of the same waiver or release of liability as a stand-alone health facility. While the offering of an onsite health club may at the present time be considered an “enhancement,” its offering is nonetheless market driven, and is something that the landlord has chosen to provide as part of the leased premises. It is not separate and *952apart from the leasehold.2 To read out of the statute so-called “amenities” or “enhancements,” be they recreationally oriented or not, creates an exception to the statute not authorized by or enacted by the Legislature.

 Henrioulle v. Marin Ventures, Inc. (1978) 20 Cal.3d 512 [143 Cal.Rptr. 247, 573 P.2d 465]; Tunkl v. Regents of University of California (1963) 60 Cal.2d 92 [32 Cal.Rptr. 33, 383 P.2d 441],


 Just as garbage disposals, dishwashers, or laundry facilities may have been viewed as “amenities” or “enhancements” in the 1970’s, or in earlier times, currently these features are more likely to be considered standard offerings.